Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 10 and 18 are allowable because, although Hendry discloses a device (Figure 1), comprising: 
	a memory (Figure 3, #290);
	a display ([0031] “Embodiments of an HDR rendering and display system are described …”), wherein the display is characterized by a characteristic (Figure 1, #113 and [0040] “The current display information 114 may include one or more of display characteristics 142 (e.g., bit depth, resolution, size, maximum luminance, leakage, reflectance, transfer function(s), etc.) …”); and 
	one or more processors operatively coupled to the memory (Figure 8, CPU Complex 8020 and Memory 8800), wherein the one or more processors are configured to execute instructions ([0024] “FIG. 8 is a block diagram of one embodiment of a system on a chip (SOC) that may be configured to implement aspects of the systems and methods described herein”) causing the one or more processors to: 

	receive data indicative of ambient light conditions (Figure 7B, #702 wherein the office considers Hendry’s environmental information as corresponding with the claimed ambient light conditions); 
	evaluate a saturation model ([0108] “A color management system may control conversions between the color representations of various devices including but not limited to … display devices according to a color appearance model. Broadly defined, a color appearance model is a mathematical model that describes a way in which colors can be represented ... A color appearance model may define dimensions of color appearance (e.g., … saturation …)”) based on:
		the received data indicative of the characteristic of the display(Figure 7B, #704), and 
		the received data indicative of ambient light conditions (Figure 7B, #702), and 
		wherein the instructions to evaluate the saturation model further comprise instructions to:
	(a) determine unintended light from the ambient light conditions ([0009] “The HDR rendering and display system may take into account various information including but not limited to display characteristics, control inputs, brightness of the current image rendered on the display, size or dimensions of the display, distance of the viewer from the display, and environmental information such as ambient lighting levels to dynamically adapt the rendering and display of the digital image content according to ambient viewing conditions at the target display”), and

	adapt a dataset to be displayed based on the one or more adjustments to light driven by the display (Figure 7A, #750); and 
	display the adapted dataset on the display (Figure 7A, #760), and 
	although Miles (2015/0002487) also discloses determining unintended light from the ambient light conditions ([0082] “… interference from unintended light sources such as ambient light that could affect normal operation”) and determining one or more adjustments to light driven ([0082] “… the converter includes algorithms that reduce interference from unintended light sources”),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest determining unintended light from the characteristic of the display and determining an estimated effect of the unintended light.  

Claims 2 through 9, 11 through 17, 19 and 20 are allowable for being dependent upon independent claims 1, 10 and 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622